Citation Nr: 1538635	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-47 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as allergic rhinitis and sinusitis.

2.  Entitlement to service connection for asthma.

3.  Entitlement to a rating in excess of 10 percent for uterine leiomyoma.

4.  Entitlement to a compensable rating for eczema.

5.  Entitlement to a compensable rating for headaches. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 2002 to July 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for headaches and eczema, rated 0 percent, each, and uterine leiomyoma, rated 10 percent, and denied service connection for asthma and sinusitis.  In her December 2010 Substantive Appeal, the Veteran requested a Travel Board hearing.  In a written statement received in September 2014 she withdrew the hearing request.

The issues of service connection for endometriosis and allergic rhinitis and entitlement to secondary service connection or compensation under 38 U.S.C.A. § 1151 for a skin disability (claimed as due to VA treatment for a service-connected gynecological disability) have been raised by the record (in September and October 2013 statements), but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The Board notes that this issue appears inextricably intertwined with the service-connected eczema issue on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.


REMAND

The Veteran initially claimed service connection for sinusitis.  Service treatment records (STRs) show she was treated for chronic sinusitis in service.  (See September 2003 STR, noting results of imaging and an assessment of chronic sinusitis.)  She was also treated for allergic rhinitis during active service.  (See, e.g., December 2006 STR.)  On April 2008 VA examination, the examiner diagnosed seasonal allergy with history of recurrent sinusitis, currently asymptomatic; no nexus opinion was provided.  

It appears that service connection for sinusitis was denied based essentially, on a finding sinusitis was not found shown on VA examination and that, therefore, there was no chronic sinusitis disability.  However, a chronic disability manifested by intermittent symptomatology (such as those associated with seasonal allergies) may be entitled to service-connection (based on objective medical evidence or competent/credible lay testimony), even if symptoms are not present at the time of VA examination.  Furthermore, the examination provided did not include a nexus opinion as to whether the Veteran's symptoms of respiratory congestion (however diagnosed) are related to similar symptoms noted during active service, and is thus inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, remand for a VA examination with nexus opinion is warranted.

Regarding asthma, the Veteran's STRs note a diagnosis of restrictive airway disease, for which an Albuterol inhaler was prescribed.  (February 2006 STR.)  On April 2008 VA examination, asthma was diagnosed; a nexus opinion was not provided.  The AOJ denied service connection for asthma on the basis that it was not diagnosed in service and that the Veteran's current asthma is unrelated to the restrictive airway disease treated in service.  However, no medical nexus opinion was obtained on the matter, and no specific medical evidence underlying such finding was identified.  Consequently, the Board finds that remand for a VA examination with nexus opinion is necessary.

Regarding the increased rating claims on appeal, the Veteran asserts that each disability has worsened significantly.  (See, e.g., July 2012 statement.)  It appears that she was scheduled for a January 2015 VA examination to assess the current severity of these disabilities but failed to report.  Under 38 C.F.R. § 3.655(b), when a Veteran fails to report for an examination scheduled in conjunction with a claim for an increased initial rating (i.e., an original compensation claim), the disability "shall be rated based on the evidence of record [which here does not appear to support her claim]."  However, it is not clear from the record that the Veteran received notice of the scheduled examination.  (The record contains a December 2014 VA Patient Contact Note, indicating that a voice mail message was left for the Veteran regarding the examination, but no copy of any written notification or other indication that she received notice of the examination.)  Consequently, remand to arrange for rescheduled VA examinations (with documentation of appropriate notification to the Veteran) is necessary.

Additionally, the Veteran appears to be receiving ongoing VA treatment for the disabilities at issue.  Records of treatment for the disability at issue are clearly pertinent (and may be critical) evidence in a claim for increase; VA records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should obtain for the record complete copies of all records of VA evaluations and treatment the Veteran has received for the disabilities at issue in this appeal (i.e., any records not already associated with her record.)  

The AOJ should also ask the Veteran to specify whether, during the pendency of the claim, she sought treatment for a flare-up of her service-connected eczema.  If she identifies such treatment the relevant treatment records should be obtained and associated with the record.  She should submit releases for VA to secure records of any private treatment she has received for the disabilities at issue and the AOJ should secure complete records from the providers identified.  If any records sought are unavailable, she should be so notified.  If she authorizes release of records, but the provider in question does not respond to AOJ's request, she should be advised that ultimately it is her responsibility to ensure that private records are received.

2.  After the above development is completed, the AOJ should arrange for the Veteran to be scheduled for a skin diseases examination to assess the current severity of her eczema.  The examiner must review the Veteran's record in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner should identify all symptoms (and related impairment of function) associated with the Veteran's service-connected eczema.  

The examiner should provide opinions that respond to the following: 

(a) Please identify the anatomical areas affected by eczema and the percentages of the entire body and exposed areas with eczema involvement, to include comment on the frequency, duration, and extent of any flare-ups (and identification of the evidence (lay or medical) upon which any such assessment is based). 

(b) Has the eczema required systemic therapy (i.e., not topical creams/ointments) such as with corticosteroids or other immunosuppressive drugs?  If so, identify the frequency and duration of such therapy (in terms of weeks during a 12 month period). 

The examiner should include rationale with all opinions, citing to the record as appropriate.   

3.  The AOJ should also arrange for a neurological examination of the Veteran to ascertain the current severity of her service-connected headaches.  The examiner must review the Veteran's record in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination and interview of the Veteran, the examiner should identify all symptoms of (and related impairment of function due to) the service-connected headaches.  

The examiner should:   

(a) Ascertain the frequency and duration of the headaches.

(b) Indicate whether the headaches are manifested by characteristic prostrating attacks (and if so the frequency and duration of such, to include whether there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability).

(c) Note the level of functioning that remains during headaches.

(d) Note the treatment regimen prescribed (and the relief that results).

(e) Opine whether the symptoms and level of impairment described subjectively by the Veteran are consistent with clinical findings and the overall disability picture presented, and whether the level of impairment has been more/less severe over time (such that staged rating are appropriate).  (See, e.g., July 2013 VA treatment record (noting that symptoms are not so severe that the Veteran has to limit her activity) and July 2012 statement (symptoms are of such severity that the Veteran cannot function at all.) 

The examiner should include rationale with all opinions, citing to the record as appropriate.   

4.  The AOJ should also arrange for a gynecological examination of the Veteran for to determine the current severity of her uterine leiomyoma.  The examiner must review the Veteran's record in conjunction with the examination.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner should identify all symptoms (and related impairment of function) associated with the Veteran's service-connected gynecological disability.  

The examiner should:   

(a) Describe the nature and severity of all manifestations of the Veteran's gynecological disability (and identification of the evidence (lay or medical) upon which such assessment is based), to specifically include discussion of the effects of the August 2013 uterine artery embolization.  

(b) State whether the Veteran's gynecological disability requires continuous treatment and, if so, whether it is controlled by such treatment. 

(c) Describe the functional impact the Veteran's gynecological disability has on her daily life and employability.

The examiner should include rationale with all opinions, citing to the record as appropriate.   

5.  The AOJ must also arrange for a respiratory disease examination of the Veteran to determine the nature and likely etiology of her respiratory disability (claimed as sinusitis and allergic rhinitis) and asthma.  (In the event that the Veteran fails to report for the scheduled VA examination without a showing of good cause, the claims file should nevertheless be forwarded to an appropriate specialist and the requested medical opinion should be prepared on the basis of the information of record.)  The entire record must be reviewed by the examiner in conjunction with the examination, and any studies indicated should be completed.  Based on review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a)  Please identify (by diagnosis) each respiratory disability found/shown.  Specifically, is it at least as likely as not (a 50% or better probability) that the Veteran has diagnoses of asthma, chronic/recurrent sinusitis, and allergic rhinitis?  Please note the clinical findings that support the opinion offered. 

(b) Please identify the likely etiology for each diagnosed respiratory disability entity found.  Specifically, is it at least as likely as not (a 50 % or better probability) that any is related to the Veteran's active service/complaints therein?  If not, please identify the etiology considered more likely.  The examiner must specifically address the relevance of STRs noting treatment for chronic sinusitis (September 2003), allergic rhinitis (December 2006), and restrictive airway disease (February 2006).  
The examiner must explain the rationale for all opinions, citing to the record, as appropriate.

6.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

